Citation Nr: 1217792	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected status post (s/p) rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis.

3.  Entitlement to an initial, compensable rating for service-connected hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the RO.  The Board is aware that Veteran's appeal originally included the issues of service connection for tinnitus, left knee disorder and right knee disorder.  In a June 2010 rating decision, service connection for tinnitus was granted and a 10 percent rating was assigned effective May 21, 2004; service connection for left and right knee strain was granted in an August 2011 rating decision and 10 percent ratings were assigned effective May 21, 2004.  Therefore these issues have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board is also aware that in a February 2004 rating decision, service connection was granted for herpes, residuals of meningitis, keloids with residual scars of the bilateral ears, degenerative disc disease of the lumbar spine with sciatica and status post rhinoplasty for correction of deviated septum with residual mild nasal bone deformity and allergic rhinitis.  The Veteran expressed initial disagreement with the ratings assigned for each of these disabilities.  In a February 2008 rating decision, the rating assigned for the service-connected posttraumatic stress disorder (PTSD) was reduced from 70 percent to 30 percent.  The Veteran expressed initial disagreement with the reduction of the rating for the service-connected PTSD.  Statements of the Case regarding these issues were issued in August 2009 and November 2010; however, the Veteran failed to submit timely Substantive Appeals to perfect these issues for appeal.  Therefore, these issues are not currently before the Board on appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011). 

In March 2012, the Veteran testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of service connection for headaches, to include as secondary to service-connected status post (s/p) rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  The Veteran's hemorrhoids are small and reducible, with no evidence of thrombosis, excessive redundant tissue or frequent recurrence.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for a compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claims for service connection for bilateral hearing loss and hemorrhoids, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter did not advise the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations and did not contain an explanation of the general rating criteria relevant to her hemorrhoid disability.

The January 2007 Statement of the Case set forth applicable criteria for higher ratings for the hemorrhoid disability and a December 2010 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.   After issuance of the January 2007 Statement of the Case and December 2010 letter, and opportunity for the Veteran to respond, the August 2011 Supplemental Statement of the Case reflects readjudication of the claims herein decided. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA treatment records and examination reports.  The Board held the record open for 60 days following a hearing in March 2012, but no additional evidence was received from the appellant.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that her exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, she asserts in-service noise exposure from working in buildings close to flight line activities and other general aircraft noise.  During the hearing held in March 2012, the Veteran presented credible testimony as to her exposure to noise during service.  She further testified that she had a hard time hearing during conversations and when on the phone, and that her hearing loss had gotten progressively worse.  

The Veteran's service treatment records reflect no complaints of, treatment for or diagnosis of symptoms related to bilateral hearing loss.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Subsequent to service, the Veteran underwent VA examination in March 2010.  On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
15
15
35
LEFT
10
10
10
15
20

Speech audiometry revealed speech recognition ability of 94 percent in the ears, bilaterally.  The audiologist stated the results showed normal hearing for VA purposes. 

Thus, the competent evidence clearly indicates that the Veteran does not have a bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Veteran seems to contend that her March 2010 VA examination was inadequate.  The reported findings in the examination report are sufficiently detailed with recorded history, clinical findings, to include the Veteran's audiometric tests results and pertinent diagnoses (or lack thereof).  Additionally, it is not shown that the examination was in some way incorrectly prepared or that the VA examiner failed to address the clinical significance of the Veteran's claimed bilateral hearing loss.  There are no other pertinent records on file that are inconsistent with the examination results.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary. 
  
The only evidence of record supporting the Veteran's claim is her various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, she is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran has claimed that she has current bilateral hearing loss, the medical evidence of record simply does not support her contention, at least not to the extent that is required to demonstrate hearing loss of the specific severity required under 38 C.F.R. 3.385.  Thus, in the absence of documented medical evidence or other indicia to corroborate her contentions, her contentions are of minimal probative value.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against her claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for bilateral hearing loss is denied.  

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  Given the foregoing, the following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran was granted service connection for hemorrhoids in the appealed June 2005 rating decision.  A noncompensable rating was assigned, effective May 21, 2004.  

The RO has evaluated the Veteran's hemorrhoids under Diagnostic Code 7336. Under that diagnostic code, a noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

During the hearing held in March 2012, the Veteran testified that her hemorrhoids caused swelling and bleeding.

The report of April 2011 VA fee basis examination reflects that the Veteran has small internal and external hemorrhoids that are reducible.  It was noted that she gave a history of the hemorrhoids recurring frequently.  There was no evidence on the physical examination of ulceration, fissures, rectal fistula, reduction of lumen, loss of rectal tonus, trauma, bleeding, proctitis, infections, protrusion or loss of sphincter control, thrombosis, frequent recurrences or excessive redundant tissue.  Anal reflexes were intact and anal walls were normal.  The diagnosis was hemorrhoids.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted at any time pertinent to this appeal.  The evidence reflects that the Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, which are required for even the minimal compensable rating of 10 percent.  Although the Veteran reported that the hemorrhoids recurred frequently, this assertion is not supported by any objective evidence.  As noted, they were not found to be protruding on the examination, there was no bleeding, and the examiner specifically noted no evidence of frequent recurrence.  The Board is of the opinion that the objective findings on examination have greater probative value than the testimony offered in support of a claim for compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).

The Board has also considered whether there are any other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected hemorrhoids could be assigned, but has found none more applicable here.  See 38 C.F.R. § 4.114.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited to above), and that a compensable rating for hemorrhoids must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53- 56.

The above determination is based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that the Veteran's service-connected hemorrhoids reflects so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The Board has also considered assignment of a higher rating on an extra-schedular basis.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment, should the disability worsen.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral hearing loss is denied.

An initial, compensable rating for service-connected hemorrhoids is denied.


REMAND

In her February 2012 Board hearing, the Veteran testified that her headaches onset after the surgical procedure to correct her deviated nasal septum in service.  Essentially, she asserts that her headaches are secondary to her service-connected status post rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis.

The Board notes that a disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

The April 2005 VA fee basis examination report reflects a diagnosis of tension headaches; there was no further explanation of the rationale as to etiology of the headaches and no discussion of whether any headaches could be related to the status post rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis.  The April 2011 VA fee basis examination report reflects a diagnosis of migraine headaches; the examiner opined that it was less likely than not that the Veteran's headaches were associated with service since there was no evidence of headaches in her service treatment records.  The examiner, however, did not offer an opinion as to whether the headaches were secondary to the service-connected status post rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis.  Given the Veteran's assertions that her current headaches are related to her service-connected status post rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  This letter should reflect all appropriate regulatory and legal guidance.  See 38 C.F.R. § 3.310(a),(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated the Veteran for headaches.  After the Veteran has signed the appropriate releases, previously unidentified and other outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should also be afforded a VA examination by the appropriate physician to determine, if possible, the etiology of her headaches.  Her claims folder must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the examiner is requested to provide an opinion as the following questions:

a)  Is it at least as likely as not (50 percent probability or greater) that the claimed headaches are caused by the service-connected status post rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis?

b)  If not, then are the claimed headaches aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected status post rhinoplasty for correction of deviated septum with residual mild bone deformity and allergic rhinitis?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, she should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


